Exhibit 17.1 August 3, 2015 To: On Track Innovations Ltd. (the “Company”) Dear Sirs, Re: Resignation from the Board of Directors I hereby submit my resignation from the Board of Directors of the Company effective immediately (the “Effective Date”). My resignation is due to the fact that I would like to spend more time on my growing list of other Board commitments I have in other companies. I further resign from my position as a member of the Board of Directors of all subsidiaries of the Company in which I serve as such as of the Effective Date. Sincerely, /s/ Charles M. Gillman Charles M. Gillman
